Tomaschow v St. James Mercy Health Sys. (2018 NY Slip Op 06415)





Tomaschow v St. James Mercy Health Sys.


2018 NY Slip Op 06415


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1044 CA 18-00122

[*1]JENNIFER TOMASCHOW, INDIVIDUALLY AND AS ADMINISTRATRIX OF ESTATE OF SUSAN M. PLAKE, DECEASED, PLAINTIFF-RESPONDENT,
vST. JAMES MERCY HEALTH SYSTEM, ET AL., DEFENDANTS, PINNACLE FAMILY PRACTICE, PLLC, AND RHONDA PETERSON, M.D., DEFENDANTS-APPELLANTS. 


HIRSCH & TUBIOLO, P.C., ROCHESTER (NICHOLAS J. REEDER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
POWERS & SANTOLA, LLP, ROCHESTER (KELLY C. WOLFORD OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered July 12, 2017. The order denied the motion of defendants Pinnacle Family Practice, PLLC, and Rhonda Peterson, M.D., for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 28, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court